internal_revenue_service number release date index number --------------------------------------------- ------------------------------------- ---------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-131229-07 date november legend x ------------------------------------- ----------------------------- trust ---------------------------------------------------------------------------------------- ----------------------------------------------------- ---------------------------------- a ------------------------------ b -------------------------- a --- date1 ------------------------- date2 ---------------------- date3 ----------------------- date4 ----------------------- year1 ------- year2 ------- dear ------------------- plr-131229-07 this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x elected to be an s_corporation effective date1 a and b husband and wife each owned a of the stock of x on date2 b died trust was created under the will of b which named a the sole income and principal beneficiary of trust during a’s lifetime on date3 the stock of x owned by b was transferred to trust from b’s estate pursuant to the terms of b’s will these shares of x are the only assets held by trust x represents that trust is qualified to be treated as a qualified_subchapter_s_trust qsst described in sec_1361 except that a failed to make the election under sec_1361 therefore trust ceased to be an eligible s_corporation shareholder on date4 pursuant to sec_1361 and x’s s_corporation_election terminated on date4 x represents that for the tax years year1 to year2 x and x’s shareholders have filed tax returns consistent with x being an s_corporation x further represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since date4 agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the year period beginning on the day on which such stock is transferred to it may be an s_corporation shareholder sec_1361 provides that for purposes of plr-131229-07 sec_1361 in the case of a_trust described in sec_1361 the estate of the testator shall be treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1362 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1362 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or statement including the information listed in sec_1 j ii sec_1361 provides that the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on or after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a plr-131229-07 reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on date4 resulting from the failure of a as the beneficiary of trust to make the election under sec_1361 we further conclude that the termination was inadvertent within the meaning of sec_1362 in addition we conclude that pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date4 and thereafter provided that trust qualifies as a qsst and x’s election to be an s_corporation was otherwise valid and was not terminated under sec_1362 accordingly the shareholders of x must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 for this purpose a as the current income_beneficiary of trust shall be treated as the shareholder of x with respect to the stock of x held by trust beginning date4 if x or its shareholders fail to treat x as described above this letter_ruling shall be null and void this ruling is conditioned on a filing a qsst election under sec_1361 with respect to trust effective date4 with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the qsst election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 whether trust is a qsst within the meaning of sec_1361 or whether x’s s_corporation_election may have terminated under sec_1362 for having passive_investment_income exceeding percent of gross_receipts for consecutive taxable years when x had accumulated_earnings_and_profits this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-131229-07 letter is being sent to x’s authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely j thomas hines chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
